FILED
                             NOT FOR PUBLICATION                            JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BLANCA MARISOL PINEDA-GARCIA,                    No. 09-73663

               Petitioner,                       Agency No. A098-358-538

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Blanca Marisol Pineda-Garcia, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the Real ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for review.

      The BIA concluded Pineda-Garcia was not credible for a number of reasons,

including her lack of knowledge of the content of the flyers she distributed and the

omission in her asylum application of one of three claimed incidents of harm.

Substantial evidence supports the BIA’s finding. See id. at 1048 (adverse

credibility finding reasonable under totality of the circumstances). Accordingly,

we deny the petition as to Pineda-Garcia’s asylum and withholding of removal

claims. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Pineda-Garcia’s CAT claim is based on the same testimony the BIA

found not credible, and she does not point to any other evidence showing it is more

likely than not she will be tortured if returned to El Salvador, her CAT claim also

fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                   09-73663